United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, SPRINGFIELD
NETWORK DISTRIBUTION CENTER,
Springfield, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John L. DeGeneres, Jr., Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0366
Issued: December 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 5, 2019 appellant, through counsel, filed a timely appeal from an October 3,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
Counsel timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). Given the disposition of the
issue on appeal, the request for oral argument is denied.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee condition
causally related to the accepted August 29, 2016 employment incident.
FACTUAL HISTORY
On August 30, 2016 appellant, then a-59-year-old general expeditor, filed a traumatic
injury claim (Form CA-1) alleging that on August 29, 2016 she injured her left knee when lifting
a dock door while in the performance of duty. She stopped work that same day.
Appellant was initially treated in the hospital emergency department on August 29, 2016.
Hospital discharge instructions indicated that she was seen by Dr. Robert A. Spence, Boardcertified in emergency medicine, for knee pain and a possible meniscus injury.
In a September 15, 2016 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary to establish her claim and provided a factual questionnaire for her completion.
OWCP afforded appellant 30 days to provide the necessary evidence.
In an August 29, 2016 medical report, Dr. Spence noted that appellant had arrived by
ambulance on that day with complaint of left knee pain. Appellant indicated that she felt a pop in
her left knee when lifting a heavy door at work. Physical examination revealed lateral tenderness
and pain with pivot shift tests. Dr. Spence indicated that the x-rays demonstrated degenerative
joint disease. He diagnosed left knee pain and a possible meniscus tear. In a medical note of even
date, Dr. Spence detailed appellant’s medication history.
An August 29, 2016 left knee x-ray report revealed degenerative change and effusion, but
no evidence for fracture.
In a September 14, 2016 medical report, Dr. Martin Luber, a Board-certified orthopedic
surgeon, noted that on August 29, 2016 appellant was lifting a heavy door at work by pushing the
door from below, while using her legs to be the primary power generator, when she felt a pop and
acute onset of left knee pain. He indicated that she immediately developed a burning sensation
and a large intra-articular effusion. Dr. Luber noted that appellant was out of work since that injury
and relying on anti-inflammatories and crutches for ambulation. On physical examination he noted
valgus malalignment on both knees, coarse retropatellar crepitance on the left, moderate lateral
joint line pain on the left, and coarse right patella crepitance on the right. Dr. Luber indicated that
the radiographic studies showed endstage bicompartmental osteoarthropathy bilaterally, finding
that the total femoral joint was worse in the left knee. He diagnosed an acute onset of left knee
pain and an exacerbation of the underlying osteoarthropathy. Dr. Luber recommended a course of
conservative care and noted that it was unlikely that arthroscopic surgery for meniscus pathology
was warranted based on the degree of appellant’s osteoarthropathy. In a prescription slip of even
date, he diagnosed left knee osteoarthritis. In a work restriction note of even date, Dr. Luber
advised that appellant remain off work until a follow-up appointment in four weeks.

2

Appellant also submitted a continuation of pay nurse report dated September 15, 2016,
indicating that she remained off work due to a left knee injury.
OWCP received physical therapy notes dated September 20 through October 7, 2016.
In an October 12, 2016 work restrictions note, Michael Cavanagh, a certified physician
assistant, advised that appellant remain off work until her next follow-up appointment.
By decision dated October 25, 2016, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish that her diagnosed medical
condition was causally related to the accepted August 29, 2016 employment incident.
In an October 12, 2016 medical report, Mr. Cavanagh noted that appellant had welldocumented endstage osteoarthritis and underwent injections in both knees in late
September 2016. He diagnosed symptomatic lateral compartment osteoarthritis of bilateral knees.
In a duty status report (Form CA-17) of even date, an unidentifiable healthcare provider held
appellant off work until her follow-up appointment on November 9, 2016.
On October 28, 2016 appellant filed a claim for compensation (Form CA-7) for disability
from work for the period October 14 through 28, 2016.
In a November 9, 2016 medical report, Mr. Cavanagh noted that appellant’s symptoms
continued. He indicated that appellant developed intermittent wear and tear on her left knee over
her 40 years of employment. Mr. Cavanagh diagnosed advanced left knee osteoarthritis and posttraumatic exacerbation of the preexisting condition.
In a November 18, 2016 work restrictions note, Mr. Cavanagh provided restrictions,
including no prolonged standing, sitting, or walking.
On November 23, 2016 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review.
In a December 22, 2016 medical report, Mr. Cavanagh observed that appellant had
exquisite lateral joint line tenderness and mild pain in her left knee. He diagnosed post-traumatic
exacerbation of the left knee lateral compartment arthritis.
By decision dated May 1, 2017, an OWCP hearing representative affirmed the October 25,
2016 decision.
On April 27, 2018 appellant, through counsel, requested reconsideration.
Appellant resubmitted Mr. Cavanagh’s reports dated October 12 through December 22,
2016, countersigned by Dr. Luber.
In a January 15, 2017 narrative report, Dr. Justin W. Kung, a Board-certified radiologist,
reviewed appellant’s September 14, 2016 bilateral knee x-rays. He found that, overall, the x-rays
revealed severe degenerative changes in the lateral component of both knees.

3

In an August 2, 2017 medical report, Dr. Jeffrey L. Katzell, an orthopedic surgery
specialist, indicated that appellant retired from the employing establishment in 2017, after 41 years
of service. He noted that the continuous performance of her work duties, including bending,
twisting, squatting, and stooping for each delivery, over 2,400 full calendar days, produced
extensive wear and tear on both knees. Dr. Katzell indicated that appellant currently used a cane
and still had significant pain while walking on flat surfaces, walking up and down stairs, and
walking on uneven surfaces. On physical examination he noted bilateral lateral patella
maltracking, palpable crepitation when grinding with motion, tenderness, and peripheral
varicosities. Dr. Katzell diagnosed bilateral knee degenerative arthritis and permanent aggravation
of the preexisting left knee degenerative arthritis secondary to the accepted August 29, 2016
employment incident. He explained that arthritis was a loss of articular cartilage surface which
was impact loading resulting from repeated local stresses that caused and accelerated the
progression of arthritis through a process of chronic inflammation. Dr. Katzell found that for an
employee like appellant, who could not engage in lifestyle modification because her job required
her to do such activities every day, the progression of arthritis was accelerated.
Dr. Katzell opined that the accepted August 29, 2016 employment incident caused an
exacerbation/acceleration of appellant’s preexisting left knee arthritis. He noted that appellant
developed marked swelling in her left knee with pain as a result of the accepted August 29, 2016
employment incident when she injured her left knee while lifting a heavy door. Dr. Katzell
explained that the fact that she heard a pop in her left knee on August 29, 2016 while lifting the
heavy door signified an acute and traumatic instance of severe impact loading onto the surface of
the articular cartilage of the joint. He further opined that such acute events were direct causes of
articular surface damage, which, by definition, would be an aggravation of the preexisting arthritis.
Dr. Katzell further explained that “pushing the door from below while using her legs to be the
primary generator power” was a classic description of an excessive impact loading movement that
would and did cause further degradation of the articular surface of the weight-bearing joints of the
lower extremity. He concluded that both appellant’s work activities over a period of time and the
accepted August 29, 2016 employment incident contributed to her present arthritic condition.
Dr. Katzell indicated that appellant had 50 percent bilateral knee impairment and that the loss of
cartilage in both knee joints was irreversible.
By decision dated July 18, 2018, OWCP denied modification of the May 1, 2017 decision.
On July 11, 2019 appellant, through counsel, requested reconsideration and attached a
July 10, 2019 narrative report from Dr. Katzell. In an accompanying brief in support of appellant’s
claim, counsel argued that Dr. Katzell’s July 10, 2019 report would show that, in addition to the
previously diagnosed aggravation of the preexisting condition, appellant also sustained a lateral
meniscus tear from the accepted August 29, 2016 employment incident.
In his July 10, 2019 supplemental medical report, Dr. Katzell indicated that he reviewed
appellant’s factual and medical history, including Dr. Luber’s medical reports dated from
September 14 through December 22, 2016, to provide an opinion within a reasonable degree of
medical certainty. He noted that he agreed with Dr. Luber’s assessment that appellant suffered
from a work-related exacerbation of her underlying left knee arthritis. Dr. Katzell opined that
appellant’s description of the mechanism of injury, including pushing a steel door upward while
using her legs as a power generator, would result in a torn meniscus, which was caused by

4

significant downward pressure on the knee joint while engaged in a one-time forceful activity. He
indicated that the immediate “popping” sensation with immediate onset of pain was also a classic
symptom of a torn meniscus. Dr. Katzell explained that the fact that more than two weeks of ice,
anti-inflammatories, and crutch assisted ambulation did not result in any significant improvement
confirmed that there was additional pathology contributing to the medical condition of appellant’s
left knee. He opined that the “likelihood that the pathology was a torn lateral meniscus” was very
strong. Dr. Katzell also noted that a meniscus tear was immediately suspected as a possible
diagnosis after appellant was taken to the emergency room on August 29, 2016. He concluded
that Dr. Luber’s findings in his December 22, 2016 report of appellant’s exquisite lateral joint line
tenderness further confirmed the diagnosis of a meniscus tear.
Appellant also submitted a July 1, 2019 statement in support of reconsideration in which
she reiterated her history of injury while working on August 29, 2016. She explained that, when
she bent down to lift a steel dock door to an elevated position, she grabbed the handle of the door
and used her legs to lift the door. When she did this, appellant felt a pop and then immediate pain
in her left knee, and she could not put a weight on it. She noted that she was immediately taken to
the emergency room by ambulance and was told that she had a possible meniscus tear in her left
knee.
By decision dated October 3, 2019, OWCP denied modification of the July 18, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

4

Id.

5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

5

time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted August 2, 2017 and July 10, 2019 reports from
Dr. Katzell addressing causal relationship. In both reports, Dr. Katzell provided a comprehensive
factual and medical history of her medical conditions and found that the accepted August 29, 2016
employment incident aggravated her preexisting left knee arthritis. In the August 2, 2017 report,
he explained that pushing the door from below while using her legs to as the primary power
generator was a classic description of an excessive impact loading movement that would and did
cause further degradation of the articular surface of the weight bearing joints of the lower
extremity. Dr. Katzell opined that such acute events were direct causes of articular surface
damage, which, by definition, would be an aggravation of a preexisting arthritis. Furthermore, in
his July 10, 2019 report, he opined that the accepted August 29, 2016 employment incident also
caused a meniscus tear. Dr. Katzell explained that the fact that more than two weeks of ice, antiinflammatories, and crutch assisted ambulation did not result in any significant improvement
confirmed that there was additional pathology contributing to the medical condition of appellant’s
left knee. He opined that the “likelihood that the pathology was a torn lateral meniscus” was very
strong. Dr. Katzell also noted that a meniscus tear was immediately suspected as a possible
diagnosis when appellant was immediately taken to the emergency room on August 29, 2016. He

8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
K.G., Docket No. 18-1598 (issued January 7, 2020); M.S., Docket No. 19-0913 (issued November 25, 2019).

6

concluded that Dr. Luber’s findings in his December 22, 2016 report of appellant’s exquisite
tenderness and explained that the report further confirmed the diagnosis of a lateral meniscus tear.
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.12 It has an obligation to see that justice is done.13
Accordingly, the Board finds that, while Dr. Katzell’s August 2, 2017 and July 10, 2019
reports are not fully rationalized, they are sufficient to require further development as his opinion
demonstrates knowledge of appellant’s preexisting left knee condition and explains the
physiological process by which the accepted August 29, 2016 employment incident could have
aggravated appellant’s preexisting left knee arthritis and caused a possible meniscus tear.
Dr. Katzell also noted physical findings upon examination and treatment consistent with his noted
mechanism of injury and provided an opinion citing to the facts of the case. Thus, the Board finds
that Dr. Katzell’s opinion is sufficient to require further development of the record by OWCP.14
On remand OWCP shall refer appellant to a specialist in the appropriate field of medicine,
along with the case record and a statement of accepted facts. The referral physician shall be
instructed to provide a well-rationalized opinion as to whether appellant’s diagnosed left knee
conditions are causally related to the accepted employment duties, including the incident on
August 29, 2016 incident. If the physician opines that the diagnosed conditions are not causally
related, he or she must explain with rationale how or why their opinion differs from that articulated
by Dr. Katzell. After such further development of the case record as OWCP deems necessary, it
shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

T.L., Docket No. 19-1572 (issued March 12, 2020); see C.C., Docket No. 18-1453 (issued January 28, 2020);
Jimmy A. Hammons, 51 ECAB 219, 223 (1999).
13

N.L., Docket No. 19-1592 (issued March 12, 2020); see B.C., Docket No. 15-1853 (issued January 19, 2016).

14

J.J., Docket No. 19-0789 (issued November 22, 2019); J.G., Docket No. 17-1062 (issued February 13, 2018);
A.F., Docket No. 15-1687 (issued June 9, 2016). See also John J. Carlone, supra note 8; Horace Langhorne, 29
ECAB 820 (1978).

7

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: December 11, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

